DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER NOTE
In view of the amendments and applicant's remarks filed on 06/10/2021  have been considered and are persuasive thereby IDS, specification, claim and drawing objections and Double Patenting Rejection are hereby withdrawn.
EXAMINER’S AMENDMENT
	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Thomas Moore on 09/03/2021.
AMENDMENTS TO THE CLAIMS:
Claim 71. (Canceled).
AMENDMENTS TO ABSTRACT:
ABSTRACT
An optical coaling structure is provided that when applied to a surface of an object to imparts a color to the object, the optical coating structure including: a base layer; a reflector on the base layer; and profile elements on the base layer under the reflector, the profile elements having a width and length which are each in the range . 
Allowable Subject Matter
	Claims 52-70 are allowed over prior art made of record, applicant’s amendment and for the reasons cited in the remarks filed on 06/10/2021.

Reasons for Allowance
	The following is an examiner's statement of reasons for allowance: The prior art taken either singularly or in a combination fails to anticipate or fairly suggest the limitations of the independent claims, in such a manner that rejection under 35 U.S.C. 102 or 103 would be proper. The prior art fails to teach a combination of all the claimed features as presented in independent claims 52 and 65, for example: an optical coating structure having a width and/or a length of at least 50% of a structure curved profile elements on a base layer being at least 10 times the thickness of a reflector on the base layer; the curved profile elements are angled at a shallow angle of less than 30 degrees relative to the base layer, impart shallow undulations into the reflector which has the effect of causing the same peak wavelength to be reflected over a broad range of viewing angles. As a result, the coating appears as a single color from a wide range of viewing angles.

	Claims 53-64 and 66-70, which depend from either claim 1 or 65, are also allowed.
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.
Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUSTAK CHOUDHURY whose telephone number is (571)272-5247.  The examiner can normally be reached on M-F 8AM-5PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on 5712722333.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MUSTAK CHOUDHURY/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        
September 3, 2021